 1
 2

 3

 4
 5
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
12    JONATHAN VELARDE, by and through                 No. 2:16-cv-01297-MCE-GGH
      his successor in interest, MARIA
13    AGUIRRE, MARIA AGUIRRE,
14                       Plaintiffs,                   ORDER SETTING SETTLEMENT
                                                       CONFERENCE
15           v.
16    STATE OF CALIFORNIA; CALIFORNIA
      DEPARTMENT OF CORRECTIONS
17    AND REHABILITATION; CALIFORNIA
      CORRECTIONAL CENTER; WARDEN
18    ROBERT GOWER; OFFICER DONALD
      MAYDOLE; and Does 1 through 10,
19    inclusive,
20                       Defendants.
21
22          Plaintiff is proceeding through counsel, with a civil rights action pursuant to 28 U.S.C.

23   §1331. The court has determined that this case will benefit from a settlement conference.

24   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

25   settlement conference at the U.S. District Court, 501 I Street, Sacramento, California 95814 in

26   Courtroom #25 on January 23, 2019 at 9:00 a.m.

27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

                                                      1
 1
 2                Newman on January 23, 2019 at 9:00 a.m. at the U. S. District Court, 501 I Street,

 3                Sacramento, California 95814 in Courtroom #25.

 4            2. A representative with full and unlimited authority to negotiate and enter into a binding
 5                settlement on the defendants’ behalf shall attend in person.1
 6            3. Those in attendance must be prepared to discuss the claims, defenses and damages.
 7                The failure of any counsel, party or authorized person subject to this order to appear in
 8                person may result in the imposition of sanctions. In addition, the conference will not
 9                proceed and will be reset to another date.
10            4. The parties are directed to exchange non-confidential settlement statements seven days
11                prior to the settlement conference. These statements shall simultaneously be delivered
12                to the court using the following email address: kjnorders@caed.uscourts.gov. The
13                date and time of the settlement conference shall be prominently indicated on the
14                settlement statement. If a party desires to share additional confidential information
15                with the court, they may do so pursuant to the provisions of Local Rule 270(d) and (e).
16                IT IS SO ORDERED.
17   Dated: November 13, 2018
18
19
20
21
22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
